UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4791


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BRADY WOODS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:12-cr-00157-1)


Submitted:   March 28, 2014                     Decided:   April 9, 2014


Before WYNN and    FLOYD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John H. Tinney, Jr., TINNEY LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant. R. Booth Goodwin II, United States
Attorney, Miller Bushong, Assistant United States Attorney,
Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brady Woods appeals from his convictions after a jury

found him guilty of distribution of cocaine base, in violation

of   21   U.S.C.        §   841(a)(1)     (2012);         possession      with     intent    to

distribute more than 280 grams of cocaine base, in violation of

21 U.S.C. § 841(a)(1); possession with intent to distribute a

quantity of cocaine, in violation of 21 U.S.C. § 841(a)(1); and

possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c) (2012).                            Woods filed a

motion      to     suppress      evidence       found      during    a     search    of     his

residence.         The district court denied the motion.                         On appeal,

Woods challenges only the district court's denial of his motion

to suppress.           We affirm.

              Woods argues that the district court erred in finding

that   it    was       reasonable   for     officers        to    conduct    a     protective

sweep of his residence.                Woods argues that, when the officers

conducted the protective sweep, he was handcuffed and secured in

a police vehicle.               He contends that the sweep was conducted

after any        objective       threat    to       the   officers’      safety     had    been

removed, and the sweep was in fact a post hoc rationalization to

validate the seizures after execution of the search warrant.

              We       review    the      district        court's        factual     findings

regarding        the    motion    to    suppress          for    clear    error,     and    the

court's legal conclusions de novo.                         United States v. Burgess,

                                                2
684 F.3d 445, 452 (4th Cir.), cert. denied, 133 S. Ct. 490

(2012); United States v. Edwards, 666 F.3d 877, 882 (4th Cir.

2011).     When, as here, a motion to suppress has been denied, we

view the evidence presented in the light most favorable to the

government.      United States v. McBride, 676 F.3d 385, 391 (4th

Cir. 2012).

            We   have    reviewed   the      joint   appendix,     including    the

district court’s order denying the motion to suppress, and the

parties’    briefs.      Finding    no    error      in   the   district    court’s

determination of the reasonableness of conducting a protective

sweep, we affirm on the reasoning of the district court on that

basis.     United States v. Woods, No. 1:12-cr-00157-1 (S.D. W. Va.

Apr. 8, 2013).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and   argument      would    not   aid   the   decisional

process.

                                                                           AFFIRMED




                                         3